Case 1:19-cr-10080-NMG Document 1193 Filed 05/14/20 Page 1 of 1

United States District Court
District of Massachusetts

 

United States of America,
Plaintiff,

Criminal Action No.
19-10080-NMG

¥.
Manuel Henriquez,

Defendant.

meee ae ee

 

ORDER

GORTON, J.

Defendant’s Assented-to Motion to Continue Sentencing
(Docket no. 1187) is ALLOWED, in part, and DENIED, in part.
The sentencing is rescheduled for Friday, July 10, 2020 at 11:00
a.m. If travel restrictions remain in force on that date and
defendant continues not to consent to proceed by video, the
sentencing will occur one week after the lifting of said

restrictions with no further continuances.

So ordered.

Vaithawh Goon

Nathaniel M. Gorton
United States District Judge

 

Dated: May 4, 2020
